Exhibit 10.1

 

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May
18, 2020, is by and among RUTH’S HOSPITALITY GROUP, INC., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”), and the Lenders party hereto.  

 

W I T N E S E T H

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of February 2, 2017 (as
amended by that certain First Amendment to Credit Agreement dated as of
September 18, 2019, as amended by that certain Second Amendment to Credit
Agreement dated as of March 27, 2020, as amended by that certain Third Amendment
to Credit Agreement dated as of May 7, 2020 and as further amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement);

 

WHEREAS, the Borrower has requested that the Lenders make certain other
amendments to the Credit Agreement as set forth herein; and

 

WHEREAS, the Lenders party hereto have agreed to amend the Credit Agreement
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

 

As of the Fourth Amendment Effective Date (as hereinafter defined), the Credit
Agreement is hereby amended in the following respects:

 

1.1Amendment to the definition of “Minimum Scheduled Cash”.  Clause (a) in the
definition of “Minimum Scheduled Cash” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:  

 

(a) fifty percent (50%) of the Net Cash Proceeds of any Equity Issuances by the
Borrower or any of its Subsidiaries effected during the Measured Months
(excluding any amounts required to be used to make prepayments on the Loans
pursuant to Section 2.4(f)) in an aggregate amount not to exceed $15,000,000,
plus

ARTICLE II

CONDITIONS

 

2.1Closing Conditions.  This Amendment shall be deemed effective as of the date
set forth above (the “Fourth Amendment Effective Date”) upon receipt by the
Administrative Agent of a copy of

CHAR1\1726089v5

--------------------------------------------------------------------------------

 

this Amendment duly executed by each of the Credit Parties, the Administrative
Agent and the Required Lenders.

 

ARTICLE III
MISCELLANEOUS

 

3.1Amended Terms.  On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  Except as specifically amended hereby
or otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

 

3.2Representations and Warranties of the Credit Parties.  Each of the Credit
Parties represents and warrants as follows:

 

(a)Each Credit Party has all requisite power and authority and has taken all
necessary corporate and other action, to authorize the execution, delivery and
performance of this Amendment in accordance with its terms.  

 

(b)This Amendment has been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party hereto and constitutes the legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(c)No consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment.

 

(d)After giving effect to this Amendment, the representations and warranties set
forth in the Loan Documents are true and correct in all material respects as of
the date hereof (except for (i) those which expressly relate to an earlier date
and (ii) those that are qualified by materiality or reference to Material
Adverse Effect, which are true and correct in all respects).

 

(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Encumbrances.

 

(g)Except as specifically provided in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.

 

3.3Reaffirmation of Obligations.  Each Credit Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document to which it is a party applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Loan Documents.

 

--------------------------------------------------------------------------------

 

 

3.4Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.5Expenses.  The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.

 

3.6Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.7Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

3.8GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

3.9Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.

 

3.10Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 11.5 and 11.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

 

[Signature pages to follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:RUTH’S HOSPITALITY GROUP, INC.


By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

GUARANTORS:RCSH OPERATIONS, INC.


By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RCSH OPERATIONS, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RUTH’S CHRIS STEAK HOUSE BOSTON, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RUTH’S CHRIS STEAK HOUSE FRANCHISE, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RCSH MANAGEMENT, INC.

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RHGI GIFTCO, INC.

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

 

 

 

 

RUTH’S HOSPITALITY GROUP, INC.

FOURTH AMENDMENT

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and Lender

 

 

By: /s/ Maureen Malphus

Name:  Maureen Malphus

Title:  Vice President

 

 




RUTH’S HOSPITALITY GROUP, INC.

FOURTH AMENDMENT

--------------------------------------------------------------------------------

 



TD BANK, N.A.,

as Lender

 

 

By:  /s/ Michael Nursey

Name:  Michael Nursey

Title:  Managing Director, Middle Market Florida

 

 

 

 

 




RUTH’S HOSPITALITY GROUP, INC.

FOURTH AMENDMENT

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.,

as Lender

 

 

By: /s/ Dwight M. Davison

Name:  Dwight M. Davison

Title: Authorized Officer

RUTH’S HOSPITALITY GROUP, INC.

FOURTH AMENDMENT